DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments filed on 11/24/2020, claims 1-2, 4-9, 11-16, 18-20 are pending, claims 1, 7-8, and 14-15 are amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16 and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As for claim 15, it recites a computer readable medium, in contrast, the Specification give exemplary embodiments of a computer readable storage medium without limitations on computer readable medium as claimed (Specification, paragraphs 58-59).  Consequently, computer readable medium under the broadest reasonable interpretation includes transitory mediums.  In that event, the claim is directed to a form of energy which at present the office feels does not fall into a category of invention.
As for claim 16 and 18-20, they are rejected for failure to cure the defect upon which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomaranski et al. (US PGPUB 2005/0188283), in view of Kampe et al. (US PGPUB 2002/0007468), further in view of Capek et al. (US PGPUB 2006/0190938)

As for claim 1, Pomaranski teaches a method comprising: 
by program instructions on a computing device (paragraph 23, “clustering software”), 
monitoring a performance of a compute element during the execution of a workload [application] (paragraphs 37 and 39, or paragraph 34 in view of paragraphs 35, 5, 42 and 49.  The status of node is monitored for different performance parameters, including binary up/down parameter, and multiple level parameters related to performance degradation based on thresholds.  The monitoring is for the purpose of executing applications and fixing nodes that runs applications, which are understood as the workload.  In addition, either the self-monitoring of the performance, or the other node’s monitoring of a node’s performance as indicated by signal reads upon the claimed limitation), wherein the compute element [Fig. 2 – Nodes A-D] is mapped to a composed system [Fig. 2] executing the workload, and wherein the compute element and the composed system are within a pod of composable compute elements (paragraphs 5, 33.  It is understood composable compute elements are elements that individually can contribute and become part of a system.  Cluster nodes that can be added and removed are clearly nodes that contribute its hardware capabilities to form a cohesive computing system); 
determining that the compute element has a pending maintenance task (paragraphs 49, 52.  Comparison of performance data to removal threshold can be used to determine whether a pending removal of the node should be performed.  Particularly, the maintenance task can include not just removal of the node, but also subsequent re-
unmapping, from the composed system during the execution of the workload, the compute element with the pending maintenance task (paragraph 54, “previous node removed”); 
remapping the compute element to the composed system during the execution of the workload (paragraph 57, “re-added” or “re-joined”).

While removing and adding nodes are necessarily actions that changes the configuration of the node and relative to the overall cluster as well, which is a form of maintenance task contemplated by the application (See, e.g., specification, paragraph 31, “…configuration change…”).  Nevertheless, in the interest of compact prosecution, Examiner note the prior art does not explicitly teach performing the maintenance task on the unmapped computer element where the task is one or more firmware updates, diagnostic tests, reformatting, defragmenting, variety of tests, or verification tasks.
However, Kampe teaches a method of scheduling maintenance task execution in networked computer system environment including determining, based on the performance of the compute element, that the compute element has a pending maintenance task (paragraph 83, “suspected intermittent problem, for example”); unmapping, from the composed system during the execution of the workload, the compute element with the pending maintenance task (paragraph 84, taking the 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kampe would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kampe to the teachings of Pomaranski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scheduling and execution features into similar systems.  Further, applying determining a node has maintenance task, unmapping, the node, performing maintenance task where the maintenance task 

While Pomaranski and Kampe teaches unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload.  They do not explicitly teach the unmapping includes determining a future point during the execution of workload in which the compute element will be in an idle state, and unmapping is performed at the future point during the execution of the workload when the compute element is in the idle state.
However, Capek teaches a known method of managing maintenance operations during idle times of workloads in including determining a future point during the execution of the workload in which the compute element will be in an idle state (paragraph 38, “a histogram is built of system idle…times…to create a probability of the system not being used during time slots during a day…” time slots during a day are understood as the future points in the day when system is in idle state.  The idle time are used to schedule execution of maintenance tasks (see, e.g., paragraph 39), thus, it is necessarily times that are considered “a future point” to when the determination of the available idle time slots is performed), including: analyzing previously recorded utilizations of the compute element (paragraph 37, “…check whether the system is 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Capek would have yielded 

As for claim 2, Capek also teaches wherein unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload comprises determing that the compute element with the pending maintenance task is in an idle state (paragraph 39-40); and
wherein determining the future point during the execution of the workload in which the compute element will be in the idle state comprises evaluating the workload for signals that indicate the future point during the execution of the workload in which the compute element will be in an idle state (paragraph 37-38.  determination of the future idle time are based on the workload patterns recorded, thus, those workload patterns are understood as signals indicating when the workloads start, and when 

As for claim 4, Kampe also teaches unmapping the compute element with the
pending maintenance task from the composed system during the execution of the
workload comprises replacing the compute element in the composed system with a replacement compute element (paragraph 84).

As for claim 5, Kampe also teaches remapping the compute element to the composed system during the execution of the workload comprises enabling a communications coupling on an interconnect fabric between the compute element and the composed system (paragraphs 55 and 84, in view of paragraphs 39, 54, 68 and 126.  Examiner note that remapping can involve either the same node rejoined (i.e., when diagnostic test, etc.), or a different node replaced the unmapped node (i.e., see claim 4), and maintenance task is generic and can include any number of non-limiting tasks qualifying as “maintenance task”.  Thus, remapping is understood as any connection of a node subsequent to and directly or indirectly responsive to an unmapping action.  Moreover, examiner note, prior art system is a network of nodes connected via a communication interconnect fabric (e.g., Ethernet, ATM, cPCI, etc.), and where the peer nodes communicates with each other to execute work and receive and output work.  Thus, it is necessary that either when node restarts, or another node take place of unmapped node, for the network node to function, it clearly communicates 

As for claim 6, Kampe also teaches determining that the compute element is available for a health check (paragraph 83 and 40.  Examiner note, “available” as understood here, in contrast to claim 2 mapped below, is broader, and is understood as planned outage, the planned outage is understood as system determining at that planned point, the system is available for a maintenance task.  Additionally Kampe teaches health check [off-line diagnostics]); and performing the health check on the compute element (paragraph 40, 83-84.  It is obvious that when a system is taken offline to perform an off-line diagnostics before it rejoins, that the system performs what it took the node offline to perform, because doing so make efficient use of nodes for their scheduled tasks).

As for claim 7, Kampe also teaches monitoring the performance of the compute element during the execution of the workload comprises monitoring communications between the compute element and the composed system (paragraph 88, 91 in view of paragraph 54, and alternatively, paragraph 101.  Embodiment of error reporting on individual components, component include Ethernet component, obviously monitors the status of the NIC and its error state clearly is a form of communication error.  Alternatively, the monitoring is for communication of activity between node and the composed system, lack of such communication indicates health issues of the node).


As for claims 8-9, 11-14, they contain similar limitations as claims 1, 4-7 above.  Thus, they are rejected under the same rationales.

As for claims 15-16, 18-20, they contain similar limitations as claims 1, 4-6 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8 and 14-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199